Citation Nr: 1725408	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-11 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

2.  Entitlement to service connection for left upper extremity weakness, claimed as secondary to TBI.  

3.  Entitlement to service connection for left lower extremity weakness, claimed as secondary to TBI.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to October 2004.  Her DD 214 lists her type of separation as temporarily retired and the narrative reason for separation as being "disability, temporary."  A July 2010 report of a Physical Evaluation Board shows that she was discharged as "unfit" and her discharge was changed from temporary to permanent disability retirement.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2017 videoconference.  A transcript thereof is of record.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Although the Veteran had a head injury during service the preponderance of the most probative evidence demonstrates that she did not sustain a TBI at that time and that residuals of TBI are shown only after her postservice excision of a right frontal colloid cyst from her brain in 2009, a number of years after service.  

2.  The Veteran has had left upper extremity weakness and left lower extremity weakness only since and due to her postservice excision of a right frontal colloid cyst from her brain in 2009, a number of years after service, and weakness of the left upper and lower extremities was not caused or aggravated by a service-connected disorder, including a service-connected seizure disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of TBI are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for left upper extremity weakness, to include as secondary to TBI, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for to service connection for left lower extremity weakness, to include as secondary to TBI, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran's service treatment records (STRs) have been obtained.  Her private clinical as well as VA outpatient treatment (VAOPT) records are also on file.  

The Veteran testified at a videoconference before the undersigned VLJ.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  This was done at the hearing and neither the Veteran nor her representative has alleged that there was any error in the conduct of the hearing.  

On file is a report of a December 2012 VA examination as to the claim for service connection for TBI.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The results of that examination, together with other evidence of record, is dispositive as to the appeal.  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Although the Veteran's service representative requested in an August 2016 Statement of Accredited Representative In Appealed Case, that consideration be given to affording the Veteran another examination, the Board is satisfied that the examiner in May 2016 thoroughly reviewed the evidence of record and rendered a well-reasoned opinion.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007.  

Background

A February 25, 2000, STR shows that the Veteran had tripped and fallen down a stairwell but denied having hit her head.  There was no loss of consciousness (LOC).  

An Abbreviated Limited Duty Medical Board Report dated April 28, 2004 reflects that the Veteran had had an unexplained LOC with prolonged post-ictal confusion and amnesia.  The diagnosis was an unexplained LOC and a tic disorder.  

An April 28, 2004 clinical record of the U.S. Naval Hospital in Okinawa, Japan, reflects that the Veteran was referred for evaluation of a possible seizure disorder.  On February 26th she was working around her house, cleaning up, and the next thing she remembered was being in the emergency room.  Her husband had come home and found her sitting on the bed, confused, and with a large bump on her head.  She denied any bowel or bladder incontinence or tongue biting.  She reported a lifelong history of abnormal facial and head movements, beginning when she was in grade school.  She could suppress the movements for brief periods of time, but experienced the urge to have them, and they worsened afterwards.  She denied weakness or numbness, and had no cognitive difficulty.  Two EEGs had been normal.  She had a normal CT scan of her head, and was diagnosed with syncope.  On a current neurologic examination she had 5/5 strength throughout all extremities.  The impression was an unexplained LOC in February.  Her history was consistent with either syncope "(?micturition [she recalled having been in the bathroom prior to this episode)" and concussion, or seizures.  There was no clear evidence at the current time to differentiate.  The prolonged confusion and amnesia was consistent with either diagnosis, as was the head trauma associated with the event.  Neither did the lack of incontinence or tongue biting help to differentiate.  She also had a multi-focal motor tic disorder, without evidence or history of associated features to suggest Tourette's syndrome.  

An August 2004 Report of a Physical Evaluation Board Proceeding shows that the Veteran was placed on the temporary disability retirement list due to complex partial seizures with secondary generalization; other noncontributory conditions were anxiety and depressive disorder and multi-focal tic disorder.  

On VA examination in February 2005 the claim file was reviewed, including neurologic and psychiatric evaluations regarding her LOC on February 26, 2004.  The Veteran had been working around her house when she lost consciousness.  Her husband had found her at home with a large bump on her head and being in a confused state.  Since then she had had several further episodes of being "spaced out" and episodes of passing out.  There had been episodes in which she fell to the ground and became stiff.  Since starting Tegretol the condition was under good control.  After a neurologic evaluation the impression was probable complex partial seizures with secondary generalization.  

Records of the University of California, San Diego, Medical Center document that the Veteran had a right colloid cyst excised in 2009.  An admission record in July 2009 twice reported that she had no history of seizures.  

A July 2010 Findings of Physical Evaluation Board Proceedings shows that the Veteran's status was changed from Temporary to Permanent Disability Retirement due to complex partial seizures with secondary generalization, and cognitive dysfunction which was a new diagnosis incurred while on Temporary Disability Retirement List.  

An August 2010 service record shows that the Veteran was transferred from the Temporary Disability Retired List to the Retired List by Reason of Permanent Physical Disability.  

Records of the Southwest Healthcare System in 2010 include notations that the Veteran's seizure disorder was due to her right colloid cyst.  

VA outpatient treatment (VAOPT) records from 2009 to 2011 note that the Veteran had a history of TBI.  In May 2010 it was reported that the Veteran had a history of TBI secondary to a seizure and "per PCP records, seizure caused by a brain cyst."  Also in May 2010 it was reported that her  history was consistent with a concussion due to blunt head trauma during active duty in Japan in 2003, with likely at least an hour of "PTA" [post-traumatic amnesia] there being an unknown loss of consciousness because the event was unwitnessed.  She started having partial seizures after this event.  Based on her history, she did not have any cognitive deficits after this head injury.  In 2009 she had progressively worsening headaches, vision changes, numbness and tingling and was found to have a right frontal colloid cyst.  She was status post partial resection of the cyst in July 2009 at University of California, San Diego (UCSD),with subsequent deficits of left-sided weakness, sensory loss, memory loss that were her main complaints at this time.  The Veteran reported that neuropsychiatric testing at UCSD was consistent with a cognitive disorder.  

A December 7, 2010 VAOPT noted that historically the Veteran started having seizures after an incident during service in Japan but denied having had cognitive problems but since her July 2009 excision of a colloid cyst she had had problems with memory, word finding, left sided sensory changes and left sided weakness.  

A December 2010 VA examination for evaluation of the Veteran's seizure disorder noted that she had had resection of a right frontal colloid cyst in July 2009.  A follow-up brain MRI revealed no recurrence of the tumor.  Because of her colloidal cyst she had left hemiparesis, and used a wheelchair or Canadian crutches to walk.  On mental status examination she had difficulty with her memory and it was reported that did not seem to be directly related to her epilepsy as much as her entire problem related to the colloid cyst.  On a neurology evaluation she had a hemi-paretic gait.  

VAOPT records show that in February 2011 it was noted that an April 2010 brain MRI had revealed postoperative changes from prior right frontal craniotomy.  The impression was postoperative changes from prior colloid cyst resection without definite evidence of recurrence or hydrocephalus.  The assessment was that the Veteran's care was complicated by a history of TBI, from brain surgery for cyst resection in 2009.  

On VA TBI examination in December 2012 it was reported that the circumstances of the Veteran's head injury in 2003 was that she had been at home by herself, and was found by her husband with a bump on her head [left side of scalp], and broken glass about bedroom.  The last thing she remembered was placing her son to bed, and picking up stuff around the house, then next thing she woke up in a MRI tube, and later had seizures.  Subsequently, she was processed out of the military.  She was hospitalized for a day or two after being found at home, as above, and diagnosed with a seizure disorder.  She did not recall any history of head injuries before her military service.  Four years after service discharge, in 2009, she had brain surgery at the University of California, San Diego, for a colloid cyst in right frontal lobe, for which she underwent partial resection.  She then developed problems walking, nausea, vomiting, short term and long term memory loss, attention, and working memory problems.  

The examiner reported the results of a review of numerous clinical records from 2004 to 2010.  A neurological examination was conducted.  The examiner concluded that there was no diagnosis of TBI.  Rather, she had had a closed head injury without TBI or residuals.  The examiner opined that the claimed condition of TBI was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that a number of documented physical exams after onset of seizures did not demonstrate any left-side body weakness of upper or lower extremities.  No documentation of this occurred until after surgical resection of the 3rd ventricle colloid cyst, about 5 to 6 years after her military service ended.  Also she may have had a closed head injury [during service] but there was no evidence that she was diagnosed with a TBI, or concussion while in service.  

On VA examination in May 2016 for evaluation of the Veteran's service-connected seizure disorder, she reported that she had had a frontal colloid cyst removed in 2009.  This cyst was not related to her seizure disorder and did not impact her seizures.  She took medication for her complex partial seizure disorder.  It was reported that her epilepsy had not been associated with a nonpsychotic organic brain syndrome.  

The March 2017 videoconference the Veteran testified that while stationed in Okinawa her husband had found her at home and she was disoriented and had a large bump on her head.  It appeared that she had fallen down some stairs.  She was then taken to a hospital and was later diagnosed as having a seizure disorder [for which she is now service-connected].  A few years later, while at Camp Pendleton, it was found that she had a cyst in the right frontal lobe of her brain.  Physicians had thought that the cyst might be interrelated with her seizure disorder.  

She had been discharged from military service because of her seizure disorder.  After service she had had a portion of the cyst surgically removed but not all of it could be removed.  

After talking to neurologists it was possible that she may have had a seizure which caused her to fall and injury her head but it was also possible that she had just fallen and sustained a head injury and only later developed a seizure disorder.  She had also been told by physician that her brain cyst might not be related to her seizure disorders and that they might be completely separate issues. 

She had not been told that her inservice fall with head trauma had caused her to develop the cyst which was found in her brain.  She was unsure whether the first episode when she had head trauma had caused her to develop a seizure disorder but it seemed that the cyst was unrelated to her seizures because the cyst was in a different area of her brain from the area in her brain where she had seizures.

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including organic diseases of the nervous system, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analyses

Initially, the Board notes that the Veteran is service-connected for complex partial seizures with secondary generalization, rated 100 percent disabling; rectocele and cystocele, rated 50 percent disabling; recurrent depressive disorder and anxiety disorder and motor focal tic disorder, rated 30 percent disabling; tinnitus, rated 10 percent disabling; chronic sinusitis, rated 10 percent disabling; pelvic peritoneal adhesions, rated 10 percent disabling; eczema of the face, rated 10 percent disabling; and noncompensable disability ratings are assigned for a lumbosacral strain with bilateral L4-5 facet arthropathy, and chronic bronchitis.  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) had been assigned from November 1, 2004, until the 100 percent rating was granted for the seizure disorder.  She is also in receipt of special monthly compensation (SMC) based on there being a 100 percent disability rating and other disabilities which separately combined to at least a 60 percent rating.  

TBI

The Veteran is already service-connected for a seizure disorder, a psychiatric disorder, and tinnitus.  With respect to TBI the Board observes that potentially there can be many different symptoms.  In fact, under an amendment which became effective October 23, 2008 prior to the Veteran's filing her October 2010 claim for service connection for TBI, 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 provides that for the evaluation of TBI there are three main areas of dysfunction that may result from TBI: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  38 C.F.R. § 4.124a, DC 8045.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Under this table, some of the subjective symptoms are headaches, anxiety, intermittent dizziness, tinnitus, insomnia, hypersensitivity to sound or light.  

Physical (including neurological) dysfunction includes motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The Board does not doubt that the Veteran had a head injury during service which was at or about the time when she had her first seizure.  However, there is some question as to whether her now service-connected seizure disorder caused her to fall and sustain a head injury, as opposed to the contention on appeal that a fall, from whatever cause, resulted in a head injury that led to her seizure disorder.  

There are postservice clinical histories which indicate that there is a relationship between the Veteran's service-connected seizure disorder and her inservice head trauma.  However, the Board must note that not all head traumas cause TBI.  Additionally, there are postservice clinical histories which indicate that any TBI which she now has is due not to an inservice head injury but to her postservice excision of a cyst from her brain.  

The question of whether the Veteran's various symptoms were due to an inservice head injury, i.e., concussion, or to a seizure disorder was initially addressed during service.  However, the April 2004 inservice evaluation was unable to differentiate the Veteran's symptoms for this purpose, noting that confusion and amnesia were consistent with both diagnoses and the lack of any tongue biting and incontinence also did not help to differentiate the symptomatology. 

The only competent medical evidence addressing the question of whether the Veteran has TBI from an inservice head injury is the opinion of the December 2012 VA examiner.  That examiner concluded that while the Veteran had had an inservice closed head injury she had not sustained TBI because she had not had physical problems of weakness of the left upper and lower extremities.  This opinion is also consistent with the May and December 2010 VAOPT records which noted that the Veteran had not had any cognitive deficits after the inservice head injury.  Moreover, the February 2011 VAOPT record indicates that while the Veteran now has TBI, this stems from her postservice excision of a right frontal colloid cyst.  The vast preponderance of the evidence clearly shows that the Veteran now has weakness of the left upper and lower extremities only since her postservice brain surgery.  

With respect to the role that the right frontal colloid cyst plays as to the Veteran's service-connected seizure disorder, and potentially an inservice head injury, a May 2016 VA examiner concluded that the cyst was not related to the seizure disorder.  The Veteran conceded in her testimony that the cyst had not been medically found to be related to her seizure disorder.  To the extent that she suggests that this brain cyst may have been caused by an inservice TBI, she testified that the brain cyst had been first discovered during service.  However, a review of the STRs shows that while she was given a CT scan of her head as well as two EEGs, which were all negative, the evidence does not show that any cyst in her brain was found during her active service or within one year of her October 2004 separation from service.  Rather, the evidence is clear that she first manifested the symptoms leading to the discovery of the brain cyst in 2009, almost five years after service discharge.  

The Board appreciates the honesty of the Veteran's testimony at the videoconference, particularly with respect to there being a lack of medical clarity with respect to whether her brain cyst played a role in her seizure disorder.  However, for the foregoing reasons and bases, the Board must conclude that the preponderance of the evidence is against the claim for service connection for residuals of a TBI and, thus, there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Left Upper Extremity and Left Lower Extremity Weakness, Claimed As Secondary to TBI

As noted by the December 2012 VA examiner, following the Veteran's first inservice episode of a seizure the Veteran did not have any weakness of the left upper and lower extremities and these symptoms, as well as others, are not shown until after resection of the right frontal colloid cyst in 2009.  The Veteran does not dispute this.  To the extent that is some evidence of record suggesting some relationship or interplay between the Veteran's brain cyst and her service-connected seizure disorder, the May 2016 VA examiner reported that there was no relationship.  The Veteran has, essentially, conceded this in her videoconference testimony.  Consequently, there is no basis for granting service connection for weakness of the left upper and lower extremities on the basis of being either caused or aggravated by the Veteran's service-connected seizure disorder.  

Additionally, there is no evidence of record or contention that any other service-connected disability has caused or aggravated the claimed weakness of the left upper and lower extremities.  Moreover, because service connection is not warranted for residuals of a TBI there is no basis for granting service connection for weakness of the left upper and lower extremities on the basis of being caused or aggravated by residuals of a TBI.  

For the foregoing reasons and bases, the Board must concludes that the preponderance of the evidence is against the claims for service connection for weakness of the left upper and lower extremities and, thus, there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a TBI is denied.  

Service connection for left upper extremity weakness and for left lower extremity weakness, including as claimed as secondary to TBI, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


